In a custody proceeding pursuant to Family Court Act article 6, the father appeals (1) from an order of the Family Court, Orange County (Slobod, J.), dated November 7, 1994, which, without a hearing, awarded the mother attorney’s fees of $57,050, and (2) as limited by his brief, from so much of an order of the same court dated January 17, 1995, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order dated November 7, 1994, is dismissed, since that order was superseded by the order dated January 17, 1995, made upon reargument; and it is further,
Ordered that the order dated January 17, 1995, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appellant’s contention that he did not agree to waive a hearing on the issue of attorney’s fees is belied by the record. The record reveals that the parties did indeed stipulate that the issue would be decided without a hearing. Furthermore, there is sufficient evidence in the record to support the Family Court’s determination (see, Matter of Kriete v Kriete, 194 AD2d 676; Matter of Jurs v Jurs, 191 AD2d 564; Reehill v Reehill, 181 AD2d 725).
*645Contrary to the respondent’s contention, this appeal need not be dismissed because the record lacks a settled transcript of the underlying custody proceeding. The parties stipulated to the resolution of the issue of attorney’s fees without a hearing, and the record is sufficient to review that issue (see, Kletzkin v Kletzkin, 189 AD2d 857; CPLR 5525). Balletta, J. P., Thompson, Santucci and Florio, JJ., concur.